NUMBER 13-08-403-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


GREGORY SMIKLE,                                                       Appellant,

                                         v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 347th District Court
                        of Nueces County, Texas


                       MEMORANDUM OPINION

                  Before Justices Yanez, Garza, and Vela
                  Memorandum Opinion by Justice Vela

      Appellant, Gregory Smikle, appeals from the trial court’s order revoking his

community supervision and sentencing him to six years’ confinement in the Texas

Department of Criminal Justice—Institutional Division.   By a single issue, Smikle

complains that the sentence was disproportionate to the seriousness of the alleged
violation of community supervision, in violation of the Eighth and Fourteenth Amendments

to the United States Constitution. See U.S. CONST . amends. VIII and XIV. We affirm.

                               I. PROCEDURAL BACKGROUND

       On December 13, 2007 Smikle was indicted for the offense of violation of a

magistrate’s order by committing an assault, a third-degree felony. TEX . PENAL CODE ANN .

§ 25.07 (a)(1), (g) (Vernon Supp. 2008). He pleaded guilty, and the trial court sentenced

him to ten years’ confinement in the Texas Department of Criminal Justice—Institutional

Division and assessed a $1,000 fine. The trial court suspended the sentence and fine and

placed Smikle on community supervision for ten years. On April 29, 2008, the State filed

a motion to revoke Smikle’s community supervision, alleging that he had violated several

of its terms. On May 22, 2008, Smikle pleaded true to the allegations that he violated his

conditions of community supervision, and after a hearing, the trial court sentenced him to

six years’ imprisonment.

                                        II. ANALYSIS

       By his sole issue, Smikle complains the trial court’s sentence is disproportionate to

the seriousness of the alleged violation of his community supervision, in violation of the

Eighth and Fourteenth Amendments of the United States Constitution. See U.S. CONST .

amends. VIII and XIV. The record, however, reflects that no objection was made to the

sentence either at the time of the hearing or by any post-trial motion. By failing to object,

Smikle has waived any complaint on appeal. Trevino v. State, 174 S.W.3d 925, 927-29

(Tex. App.–Corpus Christi 2005, pet. ref’d).

       Even if the issue had been preserved, however, the punishment assessed was

within the limits prescribed by statute. See TEX . PENAL CODE ANN . § 25.07 (g). Generally,

punishment that falls within the limits prescribed by statute is not excessive, cruel, or
                                            2
unusual. See Samuel v. State, 477 S.W.2d 611, 614 (Tex. Crim. App. 1972); Trevino, 174
S.W.3d at 928.

                                     III. CONCLUSION

       Having found that no error has been presented for review, we affirm the trial court’s

judgment.




                                                 ROSE VELA
                                                 Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 18th day of December, 2008.




                                             3